DETAILED CORRESPONDENCE
This Office action is in response to the Request for Continued Examination (RCE) filed 10/25/2021, with claims 1-20 pending.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ricaud, US 2020/0331630.

A method for synchronizing a taxiing aircraft with a ground support vehicle, the method comprising: 
determining a first navigational route from a current location of the taxiing aircraft to a parking destination (Ricaud: para. [0008] taken along with [0107]—“The parking instruction comprises a destination which may correspond to the position of the recharging station 320 or to a predefined parking place situated on the land area 310.” [0066], FIG. 7); 
navigating the taxiing aircraft according to the determined first navigational route (Ricaud: [0014] along with [0045], See FIG. 6, FIG. 7);
transmitting, from the taxiing aircraft to the ground support vehicle, a signal indicative of the first navigational route ([0066]—“In a step 1001, the terminal 230 of the aircraft 200 transmits a move request MOV_RQ to the assistance station 300 via the wireless link 302.”, [0012]—“When a request for moving an aircraft comprising the position of the aircraft is received coming from a terminal assumed to be on board the aircraft via the second wireless communications interface, the assistance station implements means for identifying at least one available assistance vehicle, and means for transmitting to at least one available assistance vehicle an assistance instruction comprising the position of the aircraft.”); 
coupling of the taxiing aircraft with the ground support vehicle that is navigating according to a second navigational route that intercepts the first navigational route at a coupling location common to both the first and the second navigational routes, wherein such coupling is performed while the taxiing aircraft continues to taxi, such that the aircraft and the ground support vehicle go from an uncoupled state to a coupled state while the aircraft is taxiing (Ricaud: The following cited section taken together reads on this element: [0100]—In a step 704, the assistance vehicle 100 automatically connects itself to the electric taxiing device of the aircraft 200 in question by virtue of the connector 140. Paragraphs [0011], [0043] and [0045]-[0047], [0051] and the Abstract also discusses the assistance vehicle 100 coupling to the aircraft. [0018]—“…an assistance vehicle for supplying electrical energy to an electric taxiing device situated on a landing gear of an aircraft while the aircraft is moving over the ground [e.g. taxiing or rolling over the ground]. The assistance vehicle comprises…a connector enabling it to be mechanically and electrically connected to the electric taxiing device so as to be coupled to the aircraft and to electrically power….”  The at least step 703 of figure 7 teaches that the assistance vehicle 100 “transfer[s] to the location of the move request”; however, when needed “the path of the assistance vehicle 100 is then modified (e.g. a second route) in order to get around… [an] obstacle and the autonomous navigation system adapts the navigation commands taking into account the modified path (e.g. second route)” see at least paragraph [0048]. To continue, Ricaud teaches in paragraphs [0002] that the field of invention relates to assisting an aircraft ground movement during taxiing phases which again clearly teaches that the assistance vehicle 100 couples to the aircraft 200 while the aircraft is taxiing/rolling. Similarly, Ricaud teaches in paragraph [0054]-[0055] that “the aircraft is moving over the ground” which is well known way of to describe that an aircraft is taxiing. Whereas in at least paragraph [0021] teaches that “when the assistance vehicle reaches the position of the aircraft, automatically connect the connector to the electric taxiing device and switch into a freewheeling mode in order to be towed by the aircraft” clearly teaches the decoupling coupling of the taxiing aircraft with the ground support vehicle that is navigating according to a second navigational route that intercepts the first navigational route at a coupling location common to both the first and the second navigational routes, wherein such coupling is performed while the taxiing aircraft continues to taxi, such that the aircraft and the ground support vehicle go from an uncoupled state to a coupled state while the aircraft is taxiing.); and 
receiving ground support services provided by the ground support vehicle to the taxiing aircraft during continued navigation according to a coupled portion of the first navigational route (Ricaud: [0101]—“The assistance vehicle 100 is then able to supply the electric taxiing device of the aircraft 200 with electrical energy while following the ground movement of the aircraft 200.”, FIG. 3).

Claim 2. The method of claim 1, further comprising: obtaining the parking destination from a ground traffic controller (Ricaud: [0107] along with [0100]-[0101] and FIG. 7).

Claim 3. The method of claim 1, further comprising: decoupling of the taxiing aircraft from the ground support vehicle (Ricaud: [0071]-[0072]—“In a step 1008, the .

Claim 4. The method of claim 1, further comprising: 
determining a second navigational route from current location of the ground support vehicle and intercepting the first navigational route (Ricaud: [0077]—“The collision avoidance detector CAD 407 is a set of sensors used for detecting unexpected obstacles when the assistance vehicle 100 in question is moving over the ground 310 and thus enabling the avoidance procedure to be triggered as needed.”, [0065], [0068]-[0069]); 
navigating the ground support vehicle according to the determined second navigational route (Ricaud: [0048]—“The path of the assistance vehicle 100 is then modified in order to get around the obstacle and the autonomous navigation system adapts the navigation commands taking into account the modified path. Thus, the assistance vehicle 100 can quickly and easily reach a destination despite the presence of obstacles on its route”, [0018], FIG. 8); and 
providing, by the ground support vehicle, a ground support service during the continued navigation according to the coupled portion of the first navigational route ([0101], FIG. 7).

Claim 5. The method of claim 4, further comprising: determining a third navigational route from the ground support vehicle location after decoupling from the taxiing aircraft to a destination location for the ground support vehicle (Ricaud: [0048]—“The path of the assistance vehicle 100 is then modified in order to get around the obstacle and the autonomous navigation system adapts the navigation commands taking into account the modified path. Thus, the assistance vehicle 100 can quickly and easily reach a destination despite the presence of obstacles on its route”, [0077]).

Claim 6. The method of claim 5, wherein the destination location is a designated standby location for the ground support vehicle ([0105]—“…standby…”, See FIG. 6, FIG. 7).

Claim 7. The method of claim 5, wherein the taxiing aircraft is a first taxiing aircraft, and wherein the third navigational path intercepts a fourth navigational path of a second taxiing aircraft (Ricaud: [0048]—“The path of the assistance vehicle 100 is then modified in order to get around the obstacle and the autonomous navigation system adapts the navigation commands taking into account the modified path. Thus, the assistance vehicle 100 can quickly and easily reach a destination despite the presence of obstacles on its route”, [0018], [0065], [0077]).

Claim 8. The method of claim 1, further comprising: updating the first navigational route in response to ground traffic interference ([0048]).

Claim 9. The method of claim 8, further comprising: transmitting, from the taxiing aircraft to the ground support vehicle, a signal indicative of the updated first navigational route (see FIG. 3, FIG. 6, and FIG. 7).

Claim 10. The method of claim 1, further comprising: 
receiving, from the ground support vehicle, a signal indicative of the second navigational route ([0101]—“ the assistance vehicle 100 transmits a transfer confirmation TRANSF _CONF to the assistance station 300 indicating that the assistance vehicle 100 is mechanically and electrically connected to the aircraft 200. The assistance vehicle 100 is then able to supply the electric taxiing device of the aircraft 200 with electrical energy while following the ground movement of the aircraft 200.” See FIG. 6, FIG. 7, [0018]).

Claim 11. A system for synchronizing a ground support vehicle with a taxiing aircraft, the system comprising: 
a taxi transponder configured to transmit a first navigational route to the ground support vehicle (Ricaud: see FIG. 3);
 an autonomous taxi system configured to navigate the taxiing aircraft according to a navigational path (Ricaud: [0046]—The assistance vehicle 100 comprises an autonomous navigation system, integrated into the control mechanism 130, enabling it to control the electric motor 160 and the direction of the assistance vehicle 100, so as to enable the assistance vehicle 100 to drive itself in an autonomous manner (without a ; 
one or more processors (Ricaud: [0078], [0081]-[0082]); and 
computer-readable memory encoded with instructions that, when executed by the one or more processors (Ricaud: [0081]-[0082]—“storage medium”).
The claimed elements of determine, navigate, transmit, couple, and receive steps are substantially similar to the determining, navigating, transmitting, coupling, and receiving steps of claim 1; therefore, claim 11 is rejected on the same rationale as claim 1 above. 

Regarding claims 12-20: Claims 2-10 are the method claims that are performed on the system claim of 12-20 respectively; therefore, claims 12-20 are rejected on the same rationale above as claim 2-10 respectively.

Response to Arguments
Applicant’s arguments filed 9/09/2021 were addressed in the Advisory Action dating 09/21/2021 as follow:
On page of the After Final Remarks dating 09/09/2021, Applicant alleges that "Nowhere does Ricaud disclose that the connection of the assistance vehicle to the electric taxiing device is performed "while [the] aircraft continues to taxi," as recited in Applicant's claims, especially as clarified by amendment herein. Nowhere does Ricaud 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661